UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarter Ended:September 30, 2013 Commission File Number 000-51232 VALLEY HIGH MINING COMPANY (Exact name of registrant as specified in its charter) Nevada 68-0582275 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 12835 E. Arapahoe Road Tower 1 Suite 810 Centennial, CO 80112 (Address of principal executive offices) (Zip Code) (303) 768-9221 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:Yes þNo o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesþ No The number of shares of the registrant’s only class of common stock issued and outstanding as of January 9, 2014, was 16,951,886 shares. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page No. Item 1. Financial Statements 3 UnauditedConsolidated Balance Sheets as of September 30, 2013 and December 31, 2012 3 Unaudited Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2013 and 2012 and the Period from April 19, 2004 (inception) Through September 30, 2013 4 Unaudited Consolidated Statements of Cash Flows for the for the Three and Nine Months Ended September 30, 2013 and 2012 and the Period from April 19, 2004 (inception) Through September 30, 2013 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations/Plan of Operation. 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 12 Item 4. Controls and Procedures. 12 PART II OTHER INFORMATION Item 1. Legal Proceedings 13 Item 1A. Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. Mine Safety Disclosures 13 Item 5. Other Information 13 Item 6. Exhibits 13 Signatures 14 - 2 - PART I - FINANCIAL INFORMATION Item 1.Financial Statements VALLEY HIGH MINING COMPANY (An Exploration Stage Company) Consolidated Balance Sheets (unaudited) September 30, December 31, ASSETS CURRENT ASSETS Cash $ $ Deposit - Mineral properties Total Current Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Advances and notes payable - related parties Derivative liability Total Current Liabilities LONG-TERM CONVERTIBLE NOTES PAYABLE - RELATED PARTY Total Liabilities STOCKHOLDERS' DEFICIT Common stock, $0.001 par value, 50,000,000 shares authorized, 16,893,481 and 16,701,346 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Deficit accumulated during the exploration stage ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements. - 3 - VALLEY HIGH MINING COMPANY (An Exploration Stage Company) Consolidated Statements of Operations (unaudited) Since Re-enteringthe Exploration Stage on April 19, 2004 For the Three Months Ended For the Nine Months Ended Through September 30, September 30, September 30, REVENUE $
